Carley, Judge.
Appellant appeals from an order revoking his probation on the ground that he had committed the crimes of motor vehicle theft and theft by taking.
Appellant’s sole enumeration of error is that the evidence did not authorize a finding that he had violated his probation in the *775stated particulars. Our review of the transcript demonstrates that there was sufficient slight evidence that appellant was in fact a party to both crimes. See generally Hearing v. State, 151 Ga. App. 895 (262 SE2d 207) (1979).
Decided May 27, 1983.
Michael R. Eddings, for appellant.
Darrell E. Wilson, District Attorney, Mickey R. Thacker, Assistant District Attorney, for appellee.
Accordingly, the judgment is affirmed.

Judgment affirmed.


Deen, P. J., and Banke, J., concur.